In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00016-CV




         IN THE INTEREST OF S.S., A CHILD




         On Appeal from the 76th District Court
                 Titus County, Texas
               Trial Court No. 37,692




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                                  ORDER

         Father and Mother1 appeal from the termination of their parental-rights to S.S. The clerk’s

record in this accelerated appeal was filed on February 27, 2015 and the reporter’s record was

filed, following this Court’s order to file the record, on March 31, 2015. Mother filed her brief on

April 20, 2015. After abatement to the trial court and the trial court’s entry of an order requiring

Father to file his brief on or before June 10, 2015, Father filed his brief on that date, establishing

June 30 as the due date for the brief of the Texas Department of Family and Protective Services

(the Department). On July 6, 2015, the Department filed its first motion for an extension of time,

seeking a twenty-day extension of the briefing deadline and making its brief due July 20, 2015.

         Rule 6 of the Texas Rules of Judicial Administration sets forth time standards for the

disposition of certain cases, including cases involving termination of the parent-child relationship.

Rule 6.2(a) provides that a court of appeals “should, so far as reasonably possible, ensure that the

appeal [of a suit for termination of a parent-child relationship] is brought to final disposition . . .

within 180 days of the date the notice of appeal is filed.” TEX. R. JUDICIAL ADMIN. 6.2(a). The

notice of appeal in this case was filed on February 20, 2015. Consequently, the target disposition

date for this appeal is August 19, 2015.

         Although the Department has not been the source of the delay in this case, it is imperative

that the Department’s brief be filed on or before July 20, 2015, in order for this Court to ensure

compliance with Rule 6.2(a). See TEX. R. JUDICIAL ADMIN. 6.2(a). Accordingly, by this order,



1
To protect the privacy of the minor children involved in this litigation, we will refer to the appellants as Father and
Mother.

                                                          2
we grant the Department’s motion for an extension of time, and we set the final deadline for filing

the Department’s brief as July 20, 2015.

       IT IS SO ORDERED.

                                             BY THE COURT

Date: July 14, 2015




                                                3